Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 9/27/22.  Claims 1, 8 and 15 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 9/27/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Elliott, and further in view of Sarikaya et al (U.S. 9519870 B2 hereinafter, “Sarikaya”), and further in view of QIN.
8.	With respect to claim 1,
Williams discloses a method comprising:
training, using machine learning, an auto-seed model;
crawling for documents based on a seed Uniform Resource Locator (URL) list;
generating relations data from the documents using a Natural Language Processing (NLP) model;
analyzing the relations data using the auto-seed model; and
modifying the seed URL list (Williams [0066], [0089], [0103], [0119], [0221] e.g. [0089] In embodiments, the parser 110 uses a parsing machine learning system 140 to parse the crawled content. In embodiments, the machine learning system is provided with a parser training data set 142 that is created based on human analysis of the crawled content. [0103] Automated discovery may include identifying concepts that are related by using a combination of analysis of a relevant item of text (such as core content of a website, or the content of an ongoing conversation) with an analysis of linking (such as linking of related content). [0119] In operation, the crawling system 202 may seed one or more crawlers 220 with a set of resource identifiers (e.g., uniform resource identifiers (URIs), uniform resource locators (URLs), application resource identifiers, and the like).  A crawler 220 may iteratively obtain documents corresponding to the seeded resource identifier (e.g., an HTML document).  In particular, a crawler 220 may parse the obtained documents for links contained in the documents that include additional resource identifiers.  A crawler 220 may then obtain additional documents corresponding to the newly seeded resource identifiers that were identified from the parsed documents [0221] In some embodiments, the machine learning system 1608 trains and reinforces models (e.g., neural networks, regression-based models, Hidden Markov models, decision trees, and/or the like) that are used by the platform 1600.  The machine learning system 1608 can train/reinforce models that are used in natural language processing [as
training, using machine learning (e.g. machine learning), an auto-seed model;
crawling (e.g. crawler) for documents based on a seed Uniform Resource Locator (URL) list (e.g. seed one or more crawlers 220 with a set of resource identifiers (e.g., uniform resource identifiers (URIs), uniform resource locators (URLs));
generating relations data (e.g. links) from the documents (e.g. documents) using a Natural Language Processing (NLP) model (e.g. machine learning – natural language processing);
analyzing the relations data (e.g. links – parsed documents) using the auto-seed model; and
modifying the seed URL list (e.g. newly seeded resource identifiers identified from the parsed documents)], sentiment and/or tone analysis, workflow efficacy analysis, and the like).
Although Williams substantially teaches the claimed invention, Williams does not explicitly indicate
to predict a usefulness of relationship data;
to predict the usefulness of relationship data generated from the documents;
based on the predicted usefulness of the relationship data.
Elliott teaches the limitations by stating
training an auto-seed model to predict a usefulness of relationship data;
crawling for documents based on a seed URL list;
generating relations data from the documents;
analyzing the relations data using the auto-seed model to predict the usefulness of relationship data generated from the documents; and
modifying the seed URL list based on the predicted usefulness of the relationship data (Elliott [0005] – [0012], [0030], [0039] – [0040], [0073] – [0074] e.g. [0012] A scoring system is used to sort through that index and find the pages the client seems to want. Search engines combine many different factors to find the best matches, including text relevance and link analysis. Link analysis uses the many connections from one page to another to rank the quality and/or usefulness of each page. In other words, if many Web pages are linking to a page X, then page X is considered a high-quality page. Archive Phase [0039] The Archive Phase is the depository for four pieces of information regarding each specific URI parsed. This information comprises the URI, the spatial reference, the confidence in the parsing technique used to identify the spatial reference, and the score. [0074] The robot analyzes hyperlinks. Once seed URLs have been provided to the robot, the robot only harvests links from documents that have been successfully indexed with a spatial reference and which also bears a confidence score above a designated threshold. When linked pages are processed which identify the same spatial reference as that of the linking page, and each linked page has a satisfactory score, their confidence is increased as well as the confidence of the source document for that spatial reference. When multiple pages are discovered to be about the same spatial location, the number of pages is checked against a threshold and the entire site is recorded as about the location and individual page references are dropped from the index [as
training an auto-seed model to predict a usefulness (e.g. usefulness) of relationship data (e.g. link analysis; referring to the instant applicant’s specification [0023]);
crawling (e.g. robot; spider) for documents based on a seed URL list (e.g. seed URLs);
generating relations data (e.g. links) from the documents;
analyzing the relations data (e.g. links) using the auto-seed model to predict the usefulness of relationship data (e.g. usefulness & link analysis; referring to the instant applicant’s specification [0023]) generated from the documents; and
modifying the seed URL list (e.g. seed URLs) based on the predicted usefulness of the relationship data (e.g. the robot only harvests links from documents that have been successfully indexed with a spatial reference and which also bears a confidence score above a designated threshold … removing dead links and adding new pages)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Williams and Elliott, to provide improved methods and systems that enable, in a single database and system, the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects (Williams [0003]).
Although Williams and Elliott combination substantially teaches the claimed invention, they do not explicitly indicate
wherein the relations data comprises a plurality of entities and relationship data indicating how the plurality of entities are related to each other, and wherein the NLP model has been trained using sample annotated documents to be able to perform automated annotations on the documents to generate the relations data;
the entities in the relations data generated from the documents have a direct relationship indicating how a first entity is related to a second entity.
Sarikaya teaches the limitations by stating
training, using machine learning, an auto-seed model to predict relationship data;
crawling for documents based on a seed Uniform Resource Locator (URL) list;
generating relations data from the documents using a Natural Language Processing (NLP) model, wherein the relations data comprises a plurality of entities and relationship data indicating how the plurality of entities are related to each other, and wherein the NLP model has been trained using sample annotated documents to be able to perform automated annotations on the documents to generate the relations data;
the entities in the relations data generated from the documents have a direct relationship indicating how a first entity is related to a second entity (Sarikaya col. 2 lines 46-63, col. 9 lines 42-63, col. 6 line 45 – col. 7 lines 6, lines 29-40, col. 8 lines 25-39, 61 – col. 9 lines 10, line 64 – col. 10 line 55 e.g. [col. 2 lines 46-63] (9) Additionally, the classifier model is trained using clicked URLs (uniform resource locators), search result URLs, and attributes from an entity graph as features of the positive and negative samples. The clicked URLs correspond with URLs identified in a search engine's search click logs as having been clicked for search queries that correspond with sample entities. The search result URLs include URLs returned as search results by performing a search using sample entities as search queries. The entity graph may be an existing knowledge repository that contains information about entities and relationships among entities. Conceptually, entities with similar clicked URL distribution, search result URLs, and entity graph attributes may be predicted to be part of the same entity class. [col. 7 lines 29-40] (28) One approach to address the issue of missing logs for sample entities is to use search results from a search engine by using the sample entities as search queries. (37) The entity graph 210 represents a generic semantic space using entities (persons, places, organizations, etc.) and relations between entities. Examples of existing entity graphs include the SANTORI and FREEBASE knowledge repositories. The entity graph 210 may contain a large number of entities, attributes of the entities, and relations among entities. The attributes, such as entity type, name, and description, to name a few, may be used as features of the sample entities for use by the model building component 212. [col. 8 line 61 – col. 9 line 10] (41) The model building component 212 employs machine learning techniques to build a classifier model 214 using the positive sample entities from the seed list 202, the negative sample entities from the background entity list 204, and features extracted from the search click logs 206, search results208, and entity graph 210. [col. 9 lines 42-63] (45) For example, various n-gram features from the dictionaries and absence/existence features may be used alongside n-gram features extracted from surface forms (actual sentences) to train a sequence tagger (which may be a machine learned model such as a Conditional Random Field (CRF)or Neural Network that assigns a tag to each word). By way of illustration, some examples of features that may be used to train models in the “places” domain may include whether a natural language input has any entity in the following dictionaries: country names, city names, business names, states names, and place type. In further embodiments, weightings determined for terms may be directly used in training the language understanding models. [col. 9 line 64 – col. 10 line 55] (47) Clicked URLs are identified for at least a portion of the sample entities from the seed list and background entity list, as shown at block 306. Generally, (48) Search result URLs are also identified for at least a portion of the sample entities, as shown at block 308. The search result URLs for a given sample entity may be identified by running a search using the sample entity as the search query. (49) When an entity in the entity graph is identified as corresponding with a sample entity, attributes of the entity from the entity graph may be extracted and correlated with the sample entity. The attributes may include, for instance, entity type, name, and description. (50) Generally, the clicked URLs, search result URLs, and entity graph URLs are used as features of the sample entities from the seed list and background entity list [as
training (e.g. train), using machine learning (e.g. machine learn model), an auto-seed model (e.g. Clicked URLs are identified for at least a portion of the sample entities from the seed list; the clicked URLs, search result URLs, and entity graph URLs are used as features of the sample entities from the seed list) to predict (e.g. predict) relationship data;
crawling for documents based on a seed Uniform Resource Locator (URL) list (e.g. use search results from a search engine by using the sample entities as search queries … The search result URLs for a given sample entity may be identified by running a search using the sample entity as the search query);
generating relations data from the documents using a Natural Language Processing (NLP) model (e.g. a natural language input has any entity in the following dictionaries: country names, city names, business names, states names, and place type. In further embodiments, weightings determined for terms may be directly used in training the language understanding models), wherein the relations data comprises a plurality of entities (e.g. entities) and relationship (e.g. relationship) data indicating how the plurality of entities are related to each other (e.g. The entity graph 210 represents a generic semantic space using entities (persons, places, organizations, etc.) and relations between entities … actual sentence; referring to the instant applicant’s specification [0021] and/or [0026]), and wherein the NLP model has been trained using sample (e.g. sample) annotated (e.g. tag – type, name, description; referring to the instant applicant’s specification [0021] and/or [0026]) documents to be able to perform automated annotations on the documents to generate the relations data;
the entities in the relations data generated from the documents have a direct relationship indicating how a first entity is related to a second entity (e.g. The entity graph 210 represents a generic semantic space using entities (persons, places, organizations, etc.) and relations between entities … actual sentence)])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Williams, Elliott and Sarikaya, to provide improved methods and systems that enable, in a single database and system, the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects (Williams [0003]).
Although Williams, Elliott and Sarikaya combination substantially teaches the claimed invention, they do not explicitly indicate
wherein the relations data is deemed useful when more than a predetermined number of the entities in the relations data.
QIN teaches the limitations by stating
analyzing the relations data using the auto-seed model to predict the usefulness of relationship data generated from the documents, wherein the relations data is deemed useful when more than a predetermined number of the entities in the relations data generated from the documents have a direct relationship indicating how a first entity is related to a second entity (QIN [0005], [0021] – [0022], [0053], [0058] e.g. [0022] A seed link may represent the relationship between two or more seeds or entities that have strong relationships with external sources. [0053] Additionally, a page rank score for an entity may come from a graph-based algorithm, called PageRank, a technique originally used to rank websites by their relative importance on the web. Here, the page rank score for each entity may indicate how one entity is ranked relative to all of the entities having external data in relation to the performed activity. [0058] Referring FIG. 6, consistent with disclosed embodiments, a flow chart of an exemplary process for implementing Step 510 is provided. For example, at 610, system 105 may determine a plurality of seeds from the subset of entities based on the external data. Determining a plurality of seeds from the subset of entities, may involve system 105 comparing the external data for each entity to a threshold. For example, system 105 may compare an entity's page rank score associated with an activity to a threshold page rank score. In some embodiments, if the entity's page rank score exceeds or at least meets the threshold page rank score, then the entity is determined to be a seed. In those embodiments, if the entity's page rank score fails to exceed or at least meet the threshold page rank score, then the entity is not determined to be a seed [as
analyzing the relations data (e.g. relationship) using the auto-seed model to predict the usefulness (e.g. importance – useful information embedded within the data) of relationship data generated from the documents, wherein the relations data is deemed useful when more than a predetermined number (e.g. threshold page rank score – the quantity of backlinks/inbound links; according to Fredrickson et al. (US 8,224,964 B1) col. 21 line 29 - col. 22 line 40 “The page rank 1618 is indicative of a document's importance or popularity in accordance with a query independent ranking used by the search engine … The initially identified set of stable documents may be reduced by selecting a predefined number of those pages having the highest page ranks, or by eliminating identified documents having a page rank 1618 below a predefined threshold” & BUTLIN et al. (WO 2009001138 A1) page 2 lines 18-23 “It is known to rank hypertext pages based on intrinsic and extrinsic ranks of the pages based on content and connectivity analysis. Connectivity here means hypertext links to the given page from other pages, called "backlinks" or "inbound links". These can be weighted by quantity and quality, such as the popularity of the pages having these links.”) of the entities (e.g. entities) in the relations data generated from the documents have a direct relationship (e.g. relationship) indicating how a first entity is related to a second entity; and
modifying (e.g. if the entity's page rank score fails to exceed or at least meet the threshold page rank score, then the entity is not determined to be a seed) the seed URL list based on the predicted usefulness of the relationship data]); and
modifying the seed URL list based on the predicted usefulness of the relationship data.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Williams, Elliott, Sarikaya and QIN, to provide improved methods and systems that enable, in a single database and system, the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects (Williams [0003]).
9.	With respect to claim 2,
	Elliott further discloses wherein modifying the seed URL list comprises removing a seed URL from the seed URL list (Elliott [0005] – [0012], [0030] e.g. [0011] Indexes typically contain words found on millions of Web pages, and are constantly updated by removing dead links and adding new pages. [0030] The size of this database will change as the spider identifies and adds new URI's to the database and removes URI's where no resource is found).
10.	Claims 8-9 are same as claims 1-2 and are rejected for the same reasons as applied hereinabove.
11.	Claims 15-16 are same as claims 1-2 and are rejected for the same reasons as applied hereinabove.

12.	Claims 3-7, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Elliott, Sarikaya and QIN, and further in view of Starov.
13.	With respect to claim 3,
Although Williams, Elliott, Sarikaya and QIN combination substantially teaches the claimed invention, Williams does not explicitly indicate wherein modifying the seed URL list comprises expanding the seed URL list to include a new seed URL, the new seed URL predicted to produce quality relations data by the NLP model.
Starov teaches the limitations by stating wherein modifying the seed URL list comprises expanding the seed URL list to include a new seed URL, the new seed URL predicted to produce quality relations data by the NLP model (Starov [0018], [0027] e.g. The URL frontier manager 103 can delete recrawl URLs or seed URLs to maintain a desired ratio (e.g. 1 to 10) of recrawl URLs to seed URLs.  Alternatively, the URL frontier manager 103 can stop generating seed URLs while the desired ratio is maintained.  Recrawl URLs suspected of malicious cloaking can be deleted based on a likelihood of corresponding to a malicious cloaking web site being below a threshold likelihood. [0027] natural language processing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Williams, Elliott, Sarikaya, QIN and Starov, to provide improved methods and systems that enable, in a single database and system, the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects (Williams [0003]). 
14.	With respect to claim 4,
	Starov further discloses
generating a randomly generated seed URL list; and
selecting the new seed URL from the randomly generated seed URL list (Starov [0012] e.g. Recrawls can be selected randomly, but random recrawl selection selects a high frequency of benign and non-cloaking URLs which wastes recrawling resources).
15.	With respect to claim 5,
	Williams further discloses
generating a search engine generated seed URL list; and
selecting the new seed URL from the search engine generated seed URL list (Urdiales Abstract, [0061] – [0062], [0089], [0119], [0221] e.g. search engine systems; newly seeded resource identifiers).
16.	With respect to claim 6,
	Starov further discloses
generating an extended seed URL list; and
selecting the new seed URL from the extended seed URL list (Starov [0018] e.g. The URL frontier manager 103 maintains the policy 128 (i.e. a set of rules) that dictates what URLs occur in what order in the URL sequences 106.  This policy 128 is a combination of various policies that determine what new ("seed set") URLs to visit, which already seen ("recrawl") URLs to re-visit).
17.	With respect to claim 7,
	Starov further discloses wherein modifying the seed URL list comprises expanding the seed URL list to include a new seed URL selected from a combination of a randomly generated seed URL list, a search engine generated seed URL list, and an extended seed URL list (Starov [0012], [0018] e.g. [0012] Recrawls can be selected randomly, but random recrawl selection selects a high frequency of benign and non-cloaking URLs which wastes recrawling resources. [0018] The URL frontier manager 103 maintains the policy 128 (i.e. a set of rules) that dictates what URLs occur in what order in the URL sequences 106.  This policy 128 is a combination of various policies that determine what new ("seed set") URLs to visit, which already seen ("recrawl") URLs to re-visit).
18.	Claims 10-14 are same as claims 3-7 and are rejected for the same reasons as applied hereinabove.
19.	Claims 15-20 are same as claims 3-6 and are rejected for the same reasons as applied hereinabove.

Response to Arguments
20.	Applicant’s remarks and arguments presented on 9/27/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

66




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
October 17, 2022